Exhibit 10.1

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of September 30, 2020, by and between PDL BioPharma, Inc., a Delaware
corporation (“PDL”) and LENSAR, Inc., a Delaware corporation (“LENSAR”). PDL and
LENSAR are referred to herein individually as a “Party”, and collectively as the
“Parties.”

R E C I T A L S

WHEREAS, PDL and LENSAR have entered into that certain Separation and
Distribution Agreement, dated September 30, 2020 (the “Separation Agreement”),
pursuant to which the business of LENSAR and the LENSAR Subsidiaries (the
“Acquired Business”) will be separated from the remaining businesses of PDL (the
“Retained Business”); and

WHEREAS, to facilitate the transactions contemplated by the Separation
Agreement, the Parties deem it to be appropriate and in their best interests
that each Party and its Affiliates provide certain services to the other Party
on a transitional basis pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which are
hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. With respect to any Service (as defined below), the
Party that is, or whose Subsidiary is, receiving such Service is referred to as
the “Recipient” and the Party providing such Service is referred to as the
“Provider.” The Acquired Business or the Retained Business may sometimes be
referred to herein as the applicable Recipient’s “Business.” Other capitalized
terms used but not defined herein shall have the meanings assigned thereto in
the Separation Agreement. In the case of capitalized terms defined herein by
definitions inconsistent with the definitions ascribed to such terms in the
Separation Agreement, the definitions provided herein shall control for the
purposes of this Agreement.

ARTICLE II

SERVICES

Section 2.1 Transition Services.

(a) On the terms and subject to the conditions of this Agreement, PDL shall
provide the transition services to the Acquired Business as set forth in
Exhibit A and LENSAR shall provide the transition services to the Retained
Business as set forth in Exhibit B (collectively, the “Transition Services”).

(b) The Transition Services provided under this Agreement will be provided at a
substantially similar level (type, frequency, quality, timeliness) and in a
substantially similar manner as such services were performed by the Retained
Business for the benefit of the



--------------------------------------------------------------------------------

Acquired Business or by the Acquired Business for the benefit of the Retained
Business, in each case over the twelve (12) month period immediately prior to
the Distribution Date (the “Reference Period”).

(c) Provider may perform its obligations through its Affiliates and/or Persons
that are unaffiliated with any Party (each, a “Third Party”); provided that
Provider shall not be relieved of its obligations under this Agreement by use of
such Affiliates and/or Third Parties and shall be responsible for compliance
with the terms hereof by such Affiliates and/or Third Parties.

(d) Without limiting Provider’s obligations pursuant to Section 2.1(b) or
otherwise under this Agreement, Recipient acknowledges that Provider may be
providing similar services and/or services that involve the same resources as
those used to provide the Transition Services to its other businesses,
Affiliates and/or Third Parties.

(e) Provider may suspend any or all of the Transition Services to the extent and
for the period it determines in good faith that the provision of such Transition
Service(s) hereunder would violate any Law applicable to Provider. If Provider
becomes aware of any such actual or potential violation, Provider shall promptly
notify Recipient in writing of such violation and the Parties shall work
together in good faith to seek and implement a reasonable alternative
arrangement that resolves such violation, including provision of the applicable
Transition Service through a Third Party. For the avoidance of doubt, Recipient
shall not be obligated to pay any Fees (as defined below) or costs in connection
with any such suspended Transition Services during the period such services are
not provided (other than Fees and reimbursable costs owed for such Transition
Services rendered by but not paid for prior to such suspension).

(f) Recipient acknowledges and agrees that Provider is not in the business of
providing services and that the Transition Services will be provided by Provider
to Recipient in connection with, and in order to facilitate, the Spin-Off. This
Agreement is not intended by the Parties to have Provider manage and operate the
Recipient’s Business or to have any fiduciary duties with respect to Recipient
or the Recipient’s Business.

Section 2.2 Omitted Transition Services. If Recipient reasonably determines that
there are additional services that were provided by Provider to the Recipient’s
Business during the Reference Period and are necessary to conduct the
Recipient’s Business but were not included in the Transition Services set forth
in Exhibit A or Exhibit B, as applicable (each such service an “Omitted
Transition Service”), then Recipient may provide written notice thereof to
Provider requesting such additional services. Upon receipt of such a notice by
Provider, the Parties shall negotiate in good faith an amendment to Exhibit A or
Exhibit B, as applicable, setting forth the Omitted Transition Service, the
terms and conditions for the provision of such Omitted Transition Service, the
duration for such Omitted Transition Service, and the Fees payable by Recipient
for such Omitted Transition Service, all of which shall be commercially
reasonable and pursuant to which such Omitted Transition Service shall become a
“Transition Service” for all purposes of this Agreement.

Section 2.3 Additional Services. Recipient may request that Provider provide any
additional service that does not qualify as an Omitted Transition Service (each,
an “Additional Service”), provided that the Provider shall have no obligation to
provide such Additional Service

 

2



--------------------------------------------------------------------------------

and, if Provider tentatively agrees to provide such Additional Service, such
service shall be conditioned on the Parties reaching mutual agreement with
respect to the terms and conditions for the provision of such Additional Service
(including the duration) and the Fees payable by Recipient for such service. If
the Parties mutually agree on such terms and conditions and Fees, such
Additional Service shall become a “Transition Service” for all purposes of this
Agreement.

Section 2.4 Consents.

(a) At Recipient’s sole cost and expense, Provider and Recipient shall, and
Provider shall cause its Affiliates to, cooperate and exercise commercially
reasonable efforts to obtain (i) all consents, approvals or authorizations (the
“Consents”) for any necessary software or other Intellectual Property that is
not owned by Provider or its Affiliates or otherwise not allowed to be used by
or transferred to unaffiliated entities and is related to the provision of the
Transition Services sufficient to enable Provider, its Affiliate or a Third
Party to perform the Transition Services in accordance with this Agreement and
(ii) all other Consents to allow Provider to provide the Transition Services and
to allow Recipient to access and use the Transition Services (collectively, the
“Required Consents”).

(b) In the event that any Required Consent is not obtained, then, unless and
until such Required Consent is obtained, the Parties shall cooperate with each
other in achieving a reasonable alternative arrangement for Recipient to
continue to operate the Recipient’s Business and for Provider to perform
Transition Services (if possible), in each case, in a manner that does not
increase the costs to Provider in providing such Transition Services. Any cost
or expense incurred in connection with obtaining a Required Consent or achieving
a reasonable alternative arrangement shall be the responsibility of Recipient.

Section 2.5 Standard for Transition Services. In addition to the standards set
forth in Section 2.1(b), Provider shall at all times perform the Transition
Services with reasonable care and in compliance with applicable Laws in all
material respects.

Section 2.6 Provision of Services.

(a) Employment and Supervision. Provider shall have the sole responsibility to
employ, pay, supervise, direct and discharge all of its personnel, and to
supervise and direct its Affiliates and Third Parties, used in its provision of
Transition Services hereunder. Provider shall be solely responsible for the
payment of all employee benefits and any other direct and indirect compensation
for any of its personnel assigned to perform services under this Agreement, as
well as such personnel’s worker’s compensation insurance, employment taxes and
other employer liabilities relating to such personnel as required by Law.

(b) Independence. Each of Provider and Recipient acknowledges that they are
separate entities, each of which has entered into this Agreement for independent
business reasons. Provider shall be an independent contractor in connection with
the performance of Transition Services hereunder for any and all purposes
(including federal or state tax purposes), and the employees performing
Transition Services in connection herewith shall not be deemed to be employees
or agents of Recipient and nothing contained herein shall be deemed to create a
joint venture or partnership.

 

3



--------------------------------------------------------------------------------

Section 2.7 Cooperation. During the Service Term (as defined below), the Parties
shall, and shall cause each of their agents and representatives to, cooperate
with each other in good faith (i) in the performance of the Transition Services
and the Parties’ respective obligations under this Agreement and (ii) to
facilitate an orderly and efficient transition of services, processes and
functions as contemplated in this Agreement, and in each case in a manner
consistent with the intent of this Agreement and without undue burden on any
Party or interference with its business.

Section 2.8 Service Interruption. Upon reasonable written notice to Recipient,
Provider shall have the right to temporarily interrupt the provision of
Transition Services for routine or emergency maintenance purposes whenever it is
the commercially reasonable judgment of Provider that such action is desirable
or necessary so long as such maintenance is consistent with Provider’s policies
and standards applicable to provision of similar services to Provider’s own
businesses. If maintenance is non-scheduled, with respect to Transition Services
provided by Provider, Provider shall notify Recipient as far in advance as
reasonably practicable under the circumstances that maintenance is required.
Notwithstanding the foregoing, Recipient acknowledges and agrees that there may
be some circumstances in which advance notice is not practicable, such as in the
case of emergency or unanticipated failure. In such case, Provider shall be
relieved of its obligations to provide Transition Services only for the period
of time that the relevant facilities or systems are so shut down. Provider shall
use commercially reasonable efforts to minimize each period of shut down and to
schedule, to the extent reasonably practicable under the circumstances, such
period of shut down so as to not materially inconvenience or disrupt the conduct
of the Recipient’s business. Provider shall consult with Recipient prior to
temporary shut downs to the extent reasonably practicable or, if not reasonably
practicable, promptly thereafter. This Section 2.8 shall not be applicable to
any event that constitutes a Force Majeure Event, which is governed by
Section 2.9.

Section 2.9 Force Majeure.

(a) If Provider is prevented from or delayed in complying, either totally or in
part, with any of the terms or provisions of this Agreement for any reason
beyond its reasonable control, including acts of God, acts of war, terrorism or
any public enemy, earthquake, fire, flood, natural disaster, epidemic or
pandemic, Laws or any judgment, decree, injunction or order of any Governmental
Authority (a “Force Majeure Event”), then upon notice to Recipient, which shall
be provided as promptly as practicable under the circumstances, the affected
provisions and/or other requirements of this Agreement shall be suspended during
the period of such disability and Provider shall not have any liability to any
Person in connection therewith with respect to such period. Provider shall use
commercially reasonable efforts to promptly remove such disability as soon as
reasonably possible and shall use commercially reasonable efforts to provide the
Transition Services during such period of disability; provided, however, that
nothing in this Section 2.9 will be construed to require the settlement of any
strike, walkout, lockout, other labor dispute or any other claim or litigation
on terms which, in the reasonable judgment of Provider, are contrary to its
interest. It is understood that the settlement of a strike, walkout, lockout,
other labor dispute or any other claim or litigation will be entirely within the
discretion of Provider. If Provider is unable to provide any of the Transition
Services due to such a disability, the Parties shall use commercially reasonable
efforts to cooperatively seek a solution that is mutually satisfactory.

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, the obligation
of Provider to resume performance of its obligations hereunder pursuant to this
Section 2.9 shall cease to be in effect to the extent and for the period that
Recipient has acquired such Transition Services from an alternate source
pursuant to this Section 2.9. Recipient shall be free to acquire such Transition
Services from an alternate source, at Recipient’s sole cost and expense, and
without liability to Provider, for the period and to the extent reasonably
necessitated by such non-performance and during the continuation of any
agreement entered into with the provider of such Transition Service, and for
that period that such Transition Service is provided by an alternate source,
Provider shall have no obligation to provide such Transition Service to
Recipient. For the avoidance of doubt, Recipient shall not be obligated to pay
Provider for such Transition Services during the period when Provider is not
providing itself, or through an Affiliate or Third Party, such Transition
Services.

Section 2.10 Obligations. The provision of Transition Services hereunder is
subject to the following:

(a) Recipient shall not resell, assign or subcontract any of the Transition
Services to any Person whatsoever or permit the use of the Transition Services
by any other Person;

(b) Provider shall not be liable for any action or inaction taken or omitted to
be taken by it, its Affiliate or a Third Party pursuant to, and in accordance
with, instructions received from Recipient;

(c) Provider may refuse to take any action requested by Recipient if it is not
an action required to be taken under this Agreement, and any services provided
beyond the scope of the Transition Services shall be billed on such basis as the
Parties may mutually agree in accordance with this Agreement;

(d) Provider shall have no obligation to perform any Transition Service to the
extent that performing such Transition Service is dependent upon, or otherwise
requires, Recipient to perform some service, operation or function prior to
Provider performing any such Transition Service unless Recipient shall have, in
fact, prior to when Provider is required to perform such Transition Service,
performed such other service, operation or function consistent with commercially
reasonable business practices;

(e) the Parties shall, during the term of this Agreement, comply with any
applicable Law relating to the Transition Services;

(f) In no event shall Provider be obligated under this Agreement to maintain the
employment of any specific employee or acquire any additional equipment,
software or other resources;

(g) the Parties shall not, and shall cause their respective employees not to,
break, bypass or circumvent, or attempt to break, bypass or circumvent any
security system of any Party hereunder or obtain access to any program or data
other than that to which access has been specifically granted; and

 

5



--------------------------------------------------------------------------------

(h) the Parties shall, and shall cause their respective Representatives and
employees to, at all times comply with all physical and technological security
rules, policies and procedures of Provider and Recipient, as applicable.

Section 2.11 Modifications. Provider shall have the right to reasonably
supplement, modify, substitute or otherwise alter any of the Transition Services
from time to time in a manner consistent with supplements, modifications,
substitutions or alterations made for similar services provided or otherwise
made available by Provider to itself or its Affiliates; provided that the
standard set forth in Section 2.1(b) shall not be materially decreased as a
result of such supplements, modifications, substitutions or alterations.

ARTICLE III

FEES AND PAYMENT

Section 3.1 Fees and Out-of-Pocket Costs. During the Service Term for any
Transition Service, the fees payable by Recipient for such Transition Service
(the “Fees”) shall be as set forth on Exhibit A or Exhibit B, as applicable. In
the event that Purchaser or any of its Affiliates or Third Party service
providers incur reasonable and documented out-of-pocket expenses in the
provision of any Transition Service, including, without limitation, license
fees, postage or overnight delivery costs, and pre-approved travel expenses,
Recipient shall reimburse Provider for all such costs and expenses.

Section 3.2 Invoice and Payment. Provider shall invoice Recipient for amounts
due hereunder on a monthly basis, and amounts due hereunder shall be paid by
Recipient within thirty (30) days of receipt of the applicable invoice.

Section 3.3 Disputes and Resolution. Recipient shall promptly notify Provider in
writing of any amounts billed to it that are in dispute. Upon receipt of such
notice, Provider shall research the items in question in a reasonably prompt
manner and cooperate with Recipient to resolve any such dispute. Any such
dispute shall not relieve Recipient of the obligation to make prompt payment
according to the mechanism described in this Article III for any undisputed
amounts. In the event that the Parties agree that any amount that was paid by
Recipient was not properly owed, Provider shall refund that amount within thirty
(30) days of such agreement.

Section 3.4 Taxes. To the extent required by applicable Law, there shall be
added to any Fees due under this Agreement, and included on the applicable
invoice, and Recipient agrees to pay to Provider, amounts equal to any Taxes,
however designated or levied, based upon such Fees, or upon this Agreement or
the Transition Services or materials provided under this Agreement, or their
use, as provided by Provider to Recipient hereunder (collectively, “Service
Taxes”). Provider agrees to pay any such amounts received by it with respect to
any Service Taxes to the appropriate Governmental Authority plus any interest
and penalty that may be imposed as the result of Provider not remitting such
Service Taxes in a timely manner. In the event any Service Taxes based upon
services provided by Provider are not added to an invoice from Provider,
Recipient shall be responsible, as applicable, to remit to the appropriate
Governmental Authority any additional amounts due including Service Tax,
interest and penalty (if the penalty is imposed as a result of Recipient’s
payment failure or delay to make payment). If additional amounts are determined
to be due on the Transition Services provided to Recipient

 

6



--------------------------------------------------------------------------------

hereunder as a result of an audit by a Tax jurisdiction, Recipient agrees to
reimburse Provider for any additional Tax due, including any interest or
penalties (if a penalty or interest is imposed as a result of Recipient’s
failure or delay to make payment), unless Recipient has already paid such Tax,
interest or penalty itself. The Parties shall use commercially reasonable
efforts to cooperate to the extent necessary to obtain any exemption relating
to, or reduced rate of, deduction or withholding for or on account of any Taxes.
If any Taxes are required to be deducted or withheld from any payments made by
Recipient to Provider hereunder, then Recipient shall (i) withhold or deduct the
required amount and promptly pay such Taxes to the applicable Tax authority, and
(ii) pay additional amounts to Provider so that the net amount actually received
by Provider after such withholding or deduction of Tax is equal to the amount
that Provider would have received had no such withholding or deduction been
required. The Parties further agree that no Party shall be required to pay any
franchise Taxes, Taxes based on the net income of the other Party or personal
property Taxes on property owned or leased by a Party.

Section 3.5 No Right of Set-Off. Neither Party shall have any right under this
Agreement to offset any amounts owed (or to become due and owing) to the other
Party, whether under this Agreement or otherwise, against any other amount owed
(or to become due and owing) to it by the other Party.

ARTICLE IV

DISCLAIMER AND LIMITATION OF LIABILITY

Section 4.1 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS
OR IMPLIED, WITH RESPECT TO THE TRANSITION SERVICES TO BE PROVIDED OR RECEIVED
BY IT OR OTHERWISE WITH RESPECT TO THIS AGREEMENT.

Section 4.2 Limitation of Damages. EXCEPT IN THE CASE OF THIRD PARTY CLAIMS,
NEITHER PARTY SHALL UNDER ANY CIRCUMSTANCES BE LIABLE TO THE OTHER PARTY FOR ANY
SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF PROFITS
OR REVENUE OR ANY DIMINUTION OF VALUE) RESULTING OR ARISING FROM THIS AGREEMENT,
INCLUDING THE TRANSITION SERVICES, ANY PERFORMANCE OR NONPERFORMANCE OF THE
TRANSITION SERVICES OR TERMINATION OF THE TRANSITION SERVICES REGARDLESS OF
WHETHER SUCH DAMAGES OR OTHER RELIEF ARE SOUGHT BASED ON BREACH OF WARRANTY,
BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY, IN TORT (INTENTIONAL OR
OTHERWISE), OR ANY OTHER LEGAL OR EQUITABLE THEORY, SUBJECT TO SECTION 4.4.

Section 4.3 Limitation of Liability. The maximum liability of Provider to, and
the sole remedy of, Recipient for breach of this Agreement shall be an amount
not to exceed the Fee scheduled to be paid by Recipient to Provider for the
particular Transition Service that is the subject of such breach.

Section 4.4 Exclusions From Section 4.2 and 4.3. Neither the limitations of
damages set forth in Section 4.2 nor the limitations of liability set forth in
Section 4.3 shall apply to (i) a Party’s breach of Article VI (Confidentiality)
or (ii) to a Party’s gross negligence, willful misconduct or actual fraud.

 

7



--------------------------------------------------------------------------------

ARTICLE V

OWNERSHIP OF ASSETS

Section 5.1 Systems. Any information system, software, computer network,
database or data file owned, licensed, leased or provided by or for Provider
which is used by Provider or its suppliers on behalf of Provider in connection
with provision of any Transition Service, each as modified, maintained or
enhanced from time to time by Provider or any relevant Third Party
(collectively, the “Systems”) shall remain the sole exclusive property of
Provider. Except as provided for in Section 5.2 or in any Transaction Document,
under no circumstances will Recipient obtain hereunder any ownership right or
license (implied or otherwise) in or to (i) any custom development work
performed hereunder by Provider, an Affiliate or Third Parties working at the
direction of Provider, (ii) any intellectual property of Provider, or (iii) any
Systems used in connection with the Transition Services not owned or licensed by
Recipient as of the effective date of this Agreement.

Section 5.2 Intellectual Property. Except with respect to data and intellectual
property exclusively created for Recipient as a Transition Service deliverable
or as otherwise agreed to by the Parties, as between Provider, on the one hand,
and Recipient, on the other hand, all right, title and interest in and to all
data and intellectual property developed or provided by Provider in connection
with its provision of Transition Services shall be owned exclusively by
Provider.

Section 5.3 Other Assets. Except as provided in Section 5.1 and Section 5.2, all
procedures, methods, systems, strategies, tools, equipment, facilities and other
resources used by a Party, an Affiliate or any relevant Third Party shall remain
the property of such party and, except as otherwise provided herein, shall at
all times be under the sole direction and control of such Party, Affiliate or
Third Party.

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Confidential Information. As used in this Agreement:

(a) “Provider Confidential Information” means information owned by or concerning
Provider or its Affiliates disclosed in the course of performance of this
Agreement, including the terms and conditions of this Agreement, except for:

(i) information that is or becomes generally publicly available (other than
through disclosure in breach of this Agreement by Recipient or its
Representatives), from and after the date of public availability;

(ii) information that is independently derived by the Recipient or its
Representatives without use of or reference to Provider Confidential
Information; or

(iii) information disclosed to the Recipient or its Representatives by a third
party not known to be bound by any confidentiality agreement with or other
contractual,

 

8



--------------------------------------------------------------------------------

legal or fiduciary obligation of confidentiality to Provider or its
Representatives; provided that (A) under the circumstances of disclosure,
Recipient and its Representatives do not owe a duty of non-disclosure to such
third party and (B) the disclosure by such third party is not otherwise
unlawful.

(b) “Recipient Confidential Information” means information owned by or
concerning Recipient disclosed in the course of performance of this Agreement,
including the terms and conditions of this Agreement, except for:

(i) information that is or becomes generally publicly available (other than
through disclosure in breach of this Agreement by Provider or its
Representatives), from and after the date of public availability;

(ii) information that is independently derived by Provider or its
Representatives without use of or reference to Recipient Confidential
Information; or

(iii) information disclosed to Provider or its Representatives by a third party
not known to be bound by any confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Recipient
or its Representatives; provided that (A) under the circumstances of disclosure,
Provider and its Representatives do not owe a duty of non-disclosure to such
third party and (B) the disclosure by such third party is not otherwise
unlawful.

Section 6.2 Non-Disclosure and Permitted Use. Provider and Recipient shall not,
and shall cause their respective Affiliates and each of their and their
Affiliates’ Representative not to, disclose to any other Person or use, except
for purposes of this Agreement (and only in accordance with applicable laws),
any information that is Provider Confidential Information or Recipient
Confidential Information, respectively; provided that each Party may disclose
Provider Confidential Information or Recipient Confidential Information, as the
case may be (i) to its Representatives on a need-to-know basis in connection
with the performance of such Party’s obligations under this Agreement, (ii) in a
regulatory or securities law filing if required to be included therein under
applicable laws or, subject to Section 6.3, in response to any summons, subpoena
or other legal process or formal or informal investigative demand or regulatory
request issued by a Governmental Entity to such Party or its Representatives in
the course of any litigation, investigation, inquiry or administrative
proceeding, (iii) to enforce its rights under this Agreement, or (iv) with the
prior written consent of Provider (in the case of disclosure by Recipient) or
Recipient (in the case of disclosure by Provider).

Section 6.3 Compelled Disclosure. In the event that Provider, Recipient or any
of their respective Representatives (such Person(s), collectively, the
“disclosing party”) is required or requested by deposition, interrogatory,
request for documents, subpoena, civil investigative demand, regulatory request
or similar judicial, regulatory or administrative process to disclose any
Provider Confidential Information or Recipient Confidential Information, as the
case may be, the disclosing party shall provide Recipient or Provider, as the
case may be (the “non-disclosing party”), with prompt prior written notice of
such requirement so that the non-disclosing party may seek (at the
non-disclosing party’s expense) a protective order or similar remedy to cause
Provider Confidential Information or Recipient Confidential Information, as the

 

9



--------------------------------------------------------------------------------

case may be, not to be disclosed. In the event that such protective order is not
sought or other similar remedy is not timely obtained or the non-disclosing
party waives compliance with the provisions of this Section 6.3, the disclosing
party shall furnish only that portion of Provider Confidential Information or
Recipient Confidential Information, as the case may be, that the disclosing
party’s legal counsel has advised is required or requested, and shall exercise
commercially reasonable efforts to obtain assurance that confidential treatment
shall be accorded such disclosed Provider Confidential Information or Recipient
Confidential Information, as the case may be, to the extent practicable under
the circumstances.

Section 6.4 Survival. The obligations of the Parties and their respective
Representatives under this Article VI shall remain in effect indefinitely
following the expiration or termination of this Agreement. Nothing in this
Article VI shall limit the obligations of confidentiality and non-use set forth
in the Separation Agreement.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Indemnification by Recipient. Recipient shall indemnify, defend and
hold harmless Provider, its Affiliates and Representatives, and each of the
successors and assigns of any of the foregoing (collectively, the “Provider
Indemnitees”) from and against any and all Third Party Claims (as defined below)
relating to, arising out of or resulting from (a) the provision of the
Transition Services by Provider or its designees in accordance with the terms of
this Agreement or (b) any other breach of this Agreement by Recipient, in each
case, except to the extent the Third Party Claims arise out of any breach by
Provider of this Agreement or the gross negligence or willful misconduct of
Provider in providing Transition Services hereunder. Provider shall take all
commercially reasonable steps to mitigate any such claims upon becoming aware of
any event which would reasonably be expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
cause which gives rise to such claim.

Section 7.2 Indemnification by Provider. Provider shall indemnify, defend and
hold harmless Recipient, its Affiliates, their respective Representatives, and
each of the successors and assigns of any of the foregoing (collectively, the
“Recipient Indemnitees”) from and against any Third Party Claims relating to,
arising out of or resulting from (a) gross negligence or willful misconduct on
the part of Provider in providing the Transition Services or (b) any breach of
this Agreement by Provider, in each case, except to the extent the Third Party
Claims arise out of any breach by Recipient of this Agreement. Recipient shall
take all commercially reasonable steps to mitigate any such claims upon becoming
aware of any event which would reasonably be expected to, or does, give rise
thereto, including incurring costs only to the minimum extent necessary to
remedy the cause which gives rise to such claim.

Section 7.3 Indemnification Obligations Net of Insurance Proceeds. The Parties
intend that any liability subject to indemnification pursuant to this ARTICLE
VII will be net of insurance proceeds actually received, realized or recovered
by an Indemnified Party. Accordingly, the amount which any Party (an
“Indemnifying Party”) is required to pay to any Person entitled to
indemnification hereunder (an “Indemnified Party”) will be reduced or offset by
any insurance proceeds theretofore actually received, realized or recovered by
or on behalf of

 

10



--------------------------------------------------------------------------------

the Indemnified Party in reduction of the related liability. If an Indemnified
Party receives a payment (an “Indemnity Payment”) required by this Agreement
from an Indemnifying Party in respect of any liability and subsequently receives
insurance proceeds in respect thereof, then the Indemnified Party will pay to
the Indemnifying Party an amount equal to the excess of the Indemnity Payment
received over the amount of the Indemnity Payment that would have been due if
the insurance proceeds had been received, realized or recovered before the
Indemnity Payment was made.

Section 7.4 Procedures for Indemnification of Third Party Claims.

(a) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a third party of any claim or of the commencement by any such third
party of any action (collectively, a “Third Party Claim”) with respect to which
an Indemnifying Party may be obligated to provide indemnification to such
Indemnified Party pursuant to Section 7.1 or Section 7.2, such Indemnified Party
shall give the Indemnifying Party written notice thereof within thirty (30) days
after becoming aware of such Third Party Claim. Any such notice shall describe
the Third Party Claim in reasonable detail. Notwithstanding the foregoing, the
failure of any Indemnified Party to give notice as provided in this
Section 7.4(a) shall not relieve the relevant Indemnifying Party of its
obligations under this Article VII, except to the extent that such Indemnifying
Party is actually materially prejudiced by such failure to give notice.

(b) An Indemnifying Party may elect to defend (and to seek to settle or
compromise), at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party in accordance with Section 7.4(a),
the Indemnifying Party shall notify the Indemnified Party of its election
whether the Indemnifying Party will assume responsibility for defending such
Third Party Claim, which election shall specify any reservations or exceptions.
After notice from an Indemnifying Party to an Indemnified Party of its election
to assume the defense of a Third Party Claim, such Indemnified Party shall have
the right to employ separate counsel and to participate in (but not control) the
defense, compromise, or settlement thereof, but the fees and expenses of such
counsel shall be the expense of such Indemnified Party.

(c) If an Indemnifying Party elects not to assume responsibility for defending a
Third Party Claim, or fails to notify an Indemnified Party of its election as
provided in Section 7.4(b), such Indemnified Party may defend such Third Party
Claim, at the cost and expense of the Indemnifying Party to the extent
indemnifiable hereunder.

(d) No Party shall consent to entry of any judgment or enter into any settlement
of a Third Party Claim without the consent of the other Party (which consent
shall not be unreasonably withheld, delayed or conditioned).

ARTICLE VIII

MANAGEMENT OF TRANSITION; DISPUTE RESOLUTION

Section 8.1 Management. The day to day management of the transition and the
provision and receipt of individual Transition Services shall be the
responsibility of the contact persons for each functional area named on
Exhibit A or Exhibit B, as applicable (“Service Coordinators”).

 

11



--------------------------------------------------------------------------------

Each Party shall also name a representative with appropriate authority to manage
the overall coordination, provision and receipt of the Transition Services and
to resolve disputes between the Parties (together, the “Management
Representatives”). The initial Management Representatives are named on
Exhibit C. Each Party shall have the right at any time and from time to time to
replace its Service Coordinators and Management Representative by advising the
other Party in writing of any change in accordance with Section 10.1 hereof. The
Parties agree that all written communications relating to the provision of any
Transition Service shall be directed to the Service Coordinators. Each Party may
treat an act of a Service Coordinator or Management Representative on behalf of
the other Party as an act authorized by such other Party.

Section 8.2 Dispute Resolution. Any and all disputes, controversies or claims,
including any disputes regarding the enforceability of this Agreement, including
this provision (each, a “Dispute”) arising under or relating to this Agreement
shall be resolved in accordance with the terms of this Section 8.2. Either Party
may notify the other of its intent to resolve a Dispute by delivering a written
notice to the Service Coordinator of the other Party in accordance with
Section 10.1. The written notice shall describe the Dispute in reasonable detail
(including references to the sections of this Agreement that are at issue in
such Dispute and, if any claim involves an allegation that the other Party has
committed a material breach, reasons as to why the Party serving such notice
believes such breach to be material) (“Initial Notice”). The Service
Coordinators shall then meet and confer in good faith to attempt to resolve the
Dispute. If the Dispute is not resolved within ten (10) days following the
receipt of the Initial Notice, then either Party may, by a second notice to the
other Party, submit such Dispute to the Management Representatives. The
Management Representatives shall then meet and confer in good faith to attempt
to resolve the Dispute. If the Management Representatives are unable to resolve
the Dispute, within ten (10) days following referral of such Dispute to the
Management Representatives, then the Parties agree that any Party shall have the
right to submit such Dispute to a court of competent jurisdiction in accordance
with Section 10.8. For avoidance of doubt, nothing contained in this Section 8.2
shall operate as a restriction on a Party’s rights to terminate this Agreement
pursuant to Article IX.

Section 8.3 Equitable Remedies. Nothing contained in Section 8.2 shall restrict
or limit any rights that a Party may have to seek injunctive relief (including
specific performance) or other equitable relief.

ARTICLE IX

TERM AND TERMINATION

Section 9.1 Term.

(a) Term of Agreement. This Agreement shall commence on the date hereof and
shall end on the earliest of: (i) the date all Transition Services have expired
in accordance with the terms of this Agreement, (ii) the date all Transition
Services have been terminated in accordance with the terms of this Agreement, or
(iii) the date on which this Agreement is terminated (as a whole) pursuant to
its terms.

(b) Term of Services. Provider shall provide each Transition Service beginning
on the date hereof, or as otherwise set forth in Exhibit A or Exhibit B, as
applicable, or agreed to by

 

12



--------------------------------------------------------------------------------

the Parties in writing, and continuing for a period equal to the service term
set forth in Exhibit A or Exhibit B, as applicable, and any extension agreed to
by the Parties in writing (the “Service Term”), unless sooner terminated in
accordance with the provisions of this Agreement.

Section 9.2 Termination of Services.

(a) Termination of Particular Transition Services. Recipient may terminate its
right to receive any particular Transition Service for any or no reason, by
providing Provider with written notice of termination (the “Termination
Notice”), not less than forty five (45) days (or such lesser number of days set
forth in Exhibit A or Exhibit B, as applicable, with respect to a specific
Transition Service) prior to the date on which services shall be terminated (the
“Termination Date”) setting forth in reasonable detail the applicable Transition
Services to be terminated (the “Terminated Services”) and the Termination Date
for each Terminated Service. Upon such termination, Recipient’s obligation to
pay for such Terminated Services beyond the Termination Date will terminate.
Notwithstanding the foregoing, no Transition Service that is dependent on
another Transition Service provided hereunder may be terminated unless both such
Transition Services are terminated concurrently.

(b) Termination for Breach. If a Party materially breaches any of its
obligations under this Agreement, and does not cure such default within thirty
(30) days after receiving written notice thereof from the non-breaching Party,
then the non-breaching Party may, at its option, terminate any Transition
Service affected by such breach or this Agreement in its entirety by providing a
Termination Notice to the breaching Party, for which termination the effective
Termination Date shall be the date of receipt of such Termination Notice.

(c) Procedures on Termination of Services. Beginning on the Termination Date,
Recipient shall not be obligated to pay any Fees or costs in connection with any
Terminated Services other than Fees and reimbursable costs owed for such
Terminated Services rendered but not paid for prior to the Termination Date. Any
Termination Notice delivered pursuant to this Section 9.2 shall be irrevocable.

Section 9.3 Termination of the Transition Services Agreement. Any termination of
this Agreement pursuant to this Section 9.3 shall be without prejudice to any
rights or obligations of the Parties accruing prior to such termination,
including the right to payment of unpaid Fees and reimbursable costs owing for
Transition Services performed prior to termination.

(a) By Mutual Consent. This Agreement may be terminated by mutual consent of the
Parties in writing at any time.

(b) Termination for Non-Payment. Provider may terminate this Agreement (to be
effective immediately) if any Fees or other amounts due by Recipient hereunder
fail to be timely paid in accordance with this Agreement or otherwise, except
those amounts that are reasonably contested pursuant to the terms hereof, within
thirty (30) days following written notice to Recipient by Provider of such
failure.

(c) Bankruptcy Termination. This Agreement may be terminated by either Party
upon at least thirty (30) days prior written notice if the other Party is
declared insolvent or bankrupt, or makes an assignment for the benefit of
creditors, or a receiver is appointed or any proceeding is demanded by, for or
against the other under any provision of bankruptcy law.

 

13



--------------------------------------------------------------------------------

Section 9.4 Procedures on Termination of the Agreement. Following any
termination of this Agreement or termination of any Transition Services each
Party will cooperate with the other Party, at the requesting Party’s expense, as
reasonably necessary to avoid disruption of the ordinary course of the other
Party’s and its Affiliates’ businesses. Termination shall not affect any right
to payment for Transition Services provided, or expenses incurred in connection
therewith, prior to termination.

Section 9.5 Survival. Section 2.10, Article III (with respect to Fees,
reimbursable costs and Taxes attributable to periods prior to termination), and
Article IV through Article X and shall survive any termination of this Agreement
for the periods set forth in the applicable provisions, if any, or if none,
indefinitely. Termination of this Agreement shall not relieve a Party of any
liability that has accrued prior to the effective date of such termination.

ARTICLE X

MISCELLANEOUS

Section 10.1 Notices. All notices and other communications hereunder shall be in
writing, shall reference this Agreement and shall be hand delivered, delivered
via electronic mail or facsimile or mailed by registered or certified mail
(return receipt requested) to the Parties at the addresses specified in
Section 10.6 of the Separation Agreement (or at such other addresses for a Party
as shall be specified by like notice) and will be deemed given on the date on
which such notice is received.

Section 10.2 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 10.3 Entire Agreement. This Agreement, including the Exhibits hereto,
and the Separation Agreement shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments and writings with respect to such subject
matter.

Section 10.4 Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any Party without the prior written consent of
the other Party, and any attempt to assign any rights or obligations arising
under this Agreement without such consent shall be void; provided, however, that
either Party may assign this Agreement to a purchaser of all or substantially
all of the properties and assets of such Party so long as such purchases
expressly assumes, in a written instrument in form reasonably satisfactory to
the non-assigning Party, the due and punctual performance or observance of every
agreement and covenant of this Agreement on the part of the assigning Party to
be performed or observed.

 

14



--------------------------------------------------------------------------------

Section 10.5 Successors and Assigns. The provisions to this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns.

Section 10.6 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and their respective Affiliates and shall not be deemed
to confer upon any other Person (other than an Indemnified Party with respect to
Article VII) any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to this Agreement.

Section 10.7 Amendments. This Agreement may not be modified or amended except by
an agreement in writing signed by each of the Parties.

Section 10.8 Governing Law Submission to Jurisdiction; Waivers.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the state of Delaware applicable to contracts made and to be performed
in the state of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of Laws of any jurisdiction other than those of
the State of Delaware.

(b) Subject to Article VIII, all judicial proceedings brought against the
Parties arising out of or relating to this Agreement, or any obligations
hereunder, shall be brought in any state or federal court of competent
jurisdiction in the state of Delaware. The Parties irrevocably (i) accept
generally and unconditionally the exclusive jurisdiction and venue of these
courts; (ii) waive any objections which such Party may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Agreement brought in the courts referred to in
clause (i) above and hereby further irrevocably waive and agree not to plead or
claim in any such court that such action or proceeding brought in any such court
has been brought in an inconvenient forum; (iii) agree that service of all
process in any such proceeding in any such court may be made by registered or
certified mail, return receipt requested, to such Party at their respective
addresses provided in accordance with Section 10.6 of the Separation Agreement;
and (iv) agree that service as provided in clause (iii) above is sufficient to
confer personal jurisdiction over such Party in any such proceeding in any such
court, and otherwise constitutes effective and binding service in every respect.

(c) The Parties hereby irrevocably waive any and all right to trial by jury in
any legal proceeding arising out of or related to this Agreement.

Section 10.9 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph, Exhibit and Schedule are references to the
Articles, Sections, paragraphs, Exhibits and Schedules to this Agreement unless
otherwise specified; (c) the terms “hereof”, “herein”, “hereby”, “hereto”, and
derivative or similar words refer to this entire Agreement, including the
Exhibits and Schedules hereto; (d) references to “$”shall mean U.S. dollars;
(e) the word “including” and words of similar

 

15



--------------------------------------------------------------------------------

import when used in this Agreement shall mean “including without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive;
(g) references to “written” or “in writing” include in electronic form; (h) the
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement; (i) the
Parties have each participated in the negotiation and drafting of this Agreement
and if an ambiguity or question of interpretation should arise, this Agreement
shall be construed as if drafted jointly by the Parties thereto and no
presumption or burden of proof shall arise favoring or burdening any Party by
virtue of the authorship of any of the provisions in this Agreement; (j) a
reference to any Person includes such Person’s successors and permitted assigns;
(k) any reference to “days” means calendar days unless Business Days are
expressly specified; and (l) when calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded and, if the last day of such period is not a Business Day, the
period shall end on the next succeeding Business Day.

Section 10.10 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

PDL PDL BioPharma, Inc. By:  

/s/ Dominique Monnet

Name:   Dominique Monnet Title:   President and Chief Executive Officer

 

LENSAR LENSAR, Inc. By:  

/s/ Nicholas Curtis

Name:   Nicholas Curtis Title:   Chief Executive Officer

 

[Signature Page to Transition Services Agreement]